Citation Nr: 1520223	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-40 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for residuals of a back injury.  The RO reconsidered the claim in March 2010 and continued the denial. 

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  The Veteran was scheduled for a hearing on December 5, 2012, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure relevant worker's compensation and private treatment records.

The Board notes that private treatment records which have been associated with the claims file document a number of work-related injuries of the low back and evaluations for worker's compensation purposes.  While records provided by the Social Security Administration (SSA) include treatment records discussing work-related injuries and employer paperwork regarding a September 2007 injury for which the Veteran filed for Worker's Compensation, a review of the evidence makes it appear likely that the full set of records relating to the Veteran's Worker's Compensation claims has not yet been obtained.  In light of this evidence, the AOJ should contact the appropriate State agency in North Carolina and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as much should be included in the claims file.  38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The records provided by SSA also included private treatment records from B.P.C., primarily from August 2003 through March 2008.  The earliest treatment record is from June 1999, and states that the Veteran was last seen at B.P.C. in 1994 and that he underwent X-rays of the lumbar spine in 1992.  Evidence regarding the Veteran's low back disability pre-dating any work-related injury is particularly probative to his claim for service connection, and VA has not yet made efforts to obtain such private treatment records.  Additionally, one of the Veteran's physician's from the practice, Dr. K.S., subsequently provided medical opinion letters in support of the Veteran's claim.  These letters also seem to indicate that the Veteran has continued to receive treatment with the practice.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's low back disorder is relevant to the claim for entitlement to service connection, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 

Finally, the most recent record of VA treatment in the claims file is a November 2009 record from the Asheville VA Medical Center (VAMC). Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the claim is being remanded for further development, the AOJ should obtain any outstanding VA treatment records from November 2009 to the present, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate State agency in North Carolina and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.

2.  Ask the Veteran to provide a release form for records of private treatment with B.P.C. from January 1992 to August 2003 and from March 2008 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the health care facility should be used in order to aid him in responding to the request.)

3.  Obtain any and all of the Veteran's VA treatment records from November 2009 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  After completing the aforementioned development and conducting any additional development deemed necessary, readjudicate the claim for service connection for a low back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




